         Case 1:20-cv-03706-PGG Document 18 Filed 09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EUROVIA SAS,

                            Plaintiff,
                                                                     ORDER
              v.
                                                               20 Civ. 3706 (PGG)
 THE LANE CONSTRUCTION
 CORPORATION,

                            Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

               The initial pretrial conference currently scheduled for October 8, 2020, is

adjourned sine die.

Dated: New York, New York
       September 17, 2020
                                                     SO ORDERED.


                                                     _______________________________
                                                     Paul G. Gardephe
                                                     United States District Judge
